AiKENS, J.
delivered the opinion of the Court.
Error from the County to the Supreme Court lies only upon matter of law, arising upon the face of the proceedings, as certified *22us ^7 the C0Py °f the record. The errors assigned, in this case, do not appear in the process, or record of the judgment, which this writ is brought to reverse. They are errors -in fact, appearing only from the averment of the party, and being unsupported by the record cannot be recognised by this Court.
The plaintiffs in error, if the facts alleged by them be true, have mistaken their remedy. They should either by motion at the ¡ ame term, or by petition at a subsequent term have sought a new trial in the County Court, where the mistake intervened; •which, by the act of the 8th November, 1797, that Court is empowered to grant, in all cases within its jurisdiction, according to the usages of law, except for a difference of opinion, as to matters of fact, between the Court and the Jury who tried the cause.
The judgment of the County Court is therefore affirmed.